Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-10 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2021.

Claim Objections
Claim 2 is objected to because of the following informalities:  replace “burette” with biuret in line 3.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  replace “adducts compounds” with adduct compounds or adducts in line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the component (II)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
14 recites the limitation "the component (II)" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the component (II)" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the component (II)" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,690,943. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a polyurethane composition that is suitable as an adhesive comprising unreactive urethane urea resin having a polydispersity of 1.6 to 2.4 and a polyisocyanate compound that is mixture of 20 to 150 parts of a compound (IIIB) that is based on hexamethylene diisocyanate and 100 parts of a compound (IIIA) having an isocyanate group bonded to a secondary carbon.  The patent is more specific with the amount of isocyanate .
Thus the invention of claims 1-13 of the patent is in effect a “species” of the “generic” invention of the application claims 1-5 and 11-16.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-5 and 11-16 are anticipated by claims 1-13 of the patent, they are not patentably distinct from patent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 11-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. No. 2019/0004336 to Mori et al. (Cited on IDS).
The applied reference has common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public 
As to claims 1-3 and 11-12, Mori discloses an adhesive composition comprising 100 parts of a polyurethane urea resin that unreactive and has a polydispersity of 1.6 to 2.4 (0017-0018) and from 4.0 to 20 parts by weight of a polyisocyanate component that is mixture of 20 to 150 parts of a compound (IIIB) that is based on hexamethylene diisocyanate and 100 parts of a compound (IIIA) having an isocyanate group bonded to a secondary carbon (0021-0022).
As to claims 4-5 and 13-16, Mori discloses the addition of a photochromic compound (0029).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP-2016169363 to Mori et al. (Cited on IDS).

Though Mori discloses mixtures of diisocyanates are used to crosslink the adhesive composition, the specific mixtures within the claimed weight ratio are not disclosed.  The position is taken that the use of such mixtures would have been obvious at the filing of the invention, because the use of such mixtures would have permitted tailoring such characteristics such as crosslink density and associated properties such as hardness and weather resistance.  Furthermore, given the breadth of weight ratio values encompassed by the claimed range of 10 to 500 per 100 parts that includes a 1:1 mixture of diisocyanates, the position is taken that the use of mixtures would have been obvious that the further use of mixtures within the claimed range would have also been obvious. For example, one of ordinary skill employing mixtures of the diisocyanate crosslinkers would have immediately considered the use of 50:50 mixtures. Applicants have not established that the claimed mixtures yield unexpected results. 
As to claims 4-5 and 13-16, Mori discloses the addition of a photochromic compound (0087-0093).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763